Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/6/20, Applicant amended claims 1, 3-4, 11, and 16, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 7-9, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US 20100125565), hereafter known as Burger, in view if Gu et al (US 10,140,336), hereafter known as Gu.
With respect to claims 1, 11, and 16, Burger teaches:

use a classifier model to determine relative execution cost efficiency between the first query plan and the second query plan (paragraph 0251 optimizer looks at different plans, determines which one is optimal based on cost, paragraph 0251 optimizer is a learning optimizer); and 
output a ranking of the first query plan and second query plan, wherein the first query plan and second query plan are ranked based on execution cost efficiency (paragraph 0251 output optimal plan based on cost).
Burger teaches a classifier model (paragraph 0251) but Burger does not teach wherein the classifier model is trained using pairs of query plans and an indicator of which query plan of each pair of query plans has a more efficient relative execution cost for the database.  Gu teaches this with a query plan optimizer that trains a cost model using pairs of multiple pairs of alternative query plans finding optimal plans based on execution cost (columns 2-3 lines 63-43).  It would have been obvious to have combined this cost-based optimizer model from Gu with the learning classifier in Burger to produce more accurate plans based on a variable sample size so larger candidate sets including outliers produce better a rained optimizer.
With respect to claims 2, 12, and 17, all the limitations in claims 1, 11, and 16 are addressed by Burger and Gu above.  Burger also teaches wherein the first query plan is based on a first index configuration for the database and the second query plan is based on a second index configuration for the database (paragraph 0057 change in index definitions for tables in database to achieve performance improvement).

With respect to claim 4, all the limitations in claims 1 and 3 are addressed by Burger and Gu above.  Gu also teaches (column 3-4 lines 49-12 plans are weighted and plan weights and distances are also weighted and included as characteristics in optimizer).  It would have been obvious to have combined this cost-based optimizer model from Gu with the learning classifier in Burger to produce more accurate plans based on a variable sample size to produce more accurate plans using said features among different plans.
With respect to claim 10, all the limitations in claim 1 are addressed by Burger and Gu above.  Burger and also teaches:
determine the first query plan is ranked as more cost efficient than the second query plan (paragraph 0053 determining a query plan is optimal); 
select the first query plan (paragraph 0053 optimal query plan is selected); 
configure the database based on the first query plan (paragraph 0054 database configured using selected plan for execution); and 
execute a query based on the first query plan (paragraph 0054 selected query plan is executed on the configured database).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burger and Gu in further view of Liu et al (US 20180314735), hereafter known as Liu.
With respect to claim 5, all the limitations in claims 1, 3, and 4 are addressed by Burger and Gu above.  The combination of Burger and Gu does not teach wherein the set of pairs of query plans are converted into feature vectors using the respective set of features of each pair of query plans.  Liu teaches this in generating a feature vector set or variables of query plans (paragraphs 0052-0053).  It would have been obvious to have combined this function of generating vectors from features of query plans, which are described as characteristics in Gu above, with the optimizer techniques in Gu and Burger, to further enhance accuracy of using the characteristics to determine optimal plans among the pairs analyzed.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burger and Gu in further view of Sahu et al (US 20090030888), hereafter known as Sahu.
With respect to claim 6, all the limitations in claim 1 are addressed by Burger and Gu above.  The combination of Burger and Gu does not teach wherein the output includes a certainty value indicating a confidence level for the ranking.  Sahu teaches this in returning a score for each plan being compared and ranked (paragraph 0063).  It would have bene obvious to have combined this confidence score for query plans in Sahu with the optimizer techniques in Gu and Burger to provide additional information to a user about the goodness of the rankings, making the combination more user-friendly.



Responses to Applicant’s Remarks
	Rergarding rejections of claims 1-2, 11-12, and 16-17 under 35 U.S.C. 103 by Burger in view of Purcell, Applicant’s amendments overcome Purcell’s teachings, namely that the classifer is trained using pairs of query plans.  Examiner conducted another search of the prior art and found Gu, Liu, and Sahu, which he believes along with Burger teaches the amended claims as shown in new grounds of rejection above.
	Because rejections of subject matter in dependent claims 3-6 and 10 are new, Examiner makes this office action non-final.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/18/21